Citation Nr: 1211662	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-10 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability based on individual employability due to service-connected disability (TDIU) prior to March 22, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel
INTRODUCTION

The Veteran had active military service from August 1955 to July 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The case was most recently before the Board in February 2011.  At that time, the Board granted entitlement to TDIU effective March 22, 2005.  The award was based on schedular considerations.  See 38 C.F.R. § 4.16(a) (2011).  Remaining on appeal was the issue of entitlement to TDIU prior to March 22, 2005.  This aspect of the claim was based on extraschedular considerations.  See 38 C.F.R. § 4.16(b).  In the February 2011 decision, the Board also remanded the issue of entitlement to TDIU prior to March 22, 2005, to the agency of original jurisdiction (AOJ) for additional development and referral to the appropriate department officials for extraschedular consideration.

Additional evidence was associated with the claims file subsequent to the AOJ's most recent consideration of the claim in September 2011.  Because the Board finds that the full benefit sought on appeal should be allowed, a remand to the AOJ for a supplemental statement of the case is not required.  See 38 C.F.R. § 20.1304(c) (2011).

In a September 2007 decision, the Board referred to the AOJ a claim for an increased rating for service-connected bilateral hearing loss.  In February 2011, the Board referred to the AOJ a claim of service connection for tinnitus.  It does not appear that these issues have been addressed and the Board does not have jurisdiction over the claims.  Therefore, they are again referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Prior to March 22, 2005, the Veteran's service-connected bilateral hearing loss prevented him from engaging in substantially gainful employment.


CONCLUSION OF LAW

Prior to March 22, 2005, the criteria for a TDIU were met on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants entitlement to TDIU prior to March 22, 2005.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he is entitled to a TDIU.  At his September 2010 Board hearing, he testified that he was laid off from his job as a construction worker at a petroleum power company because of his bilateral hearing loss and balance disorder, and has since been unable to find further employment.  In this regard, the Veteran indicated that his job at the petroleum power company required him to climb to high places, but that doing so was unsafe because of his balance disorder.  Moreover, he reported that, due to his hearing loss, he was unable to hear and/or understand instructions from his co-workers, and that his inability to communicate with his co-workers created further hazards on the job.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).

As detailed in the February 2011 decision, service connection is in effect for bilateral hearing loss, evaluated as 50 percent disabling, and right peripheral vestibular hypofunction, evaluated as 10 percent disabling.  Although the effective date for the award of service connection for bilateral hearing loss is May 1, 1995, the effective date for right peripheral vestibular hypofunction is March 22, 2005.  Therefore, while the schedular requirements for a TDIU were met as of March 22, 2005, the requirements were not met prior to that date as there was only one service-connected disability that was 50 percent disabling.  See 38 C.F.R. § 4.16(a).  Additionally, although the Board found that a TDIU was warranted in the February 2011 decision from March 22, 2005, this was on account of both the Veteran's bilateral hearing loss and right peripheral vestibular hypofunction.  For the time period prior to March 22, 2005, only the Veteran's bilateral hearing loss is for consideration because nonservice-connected disabilities may not be considered.  See Hatlestead v. Brown, 5 Vet. App. 524, 529 (1993); Blackburn v. Brown, 4 Vet. App. 395, 398 (1993).

When considering whether a veteran is entitled to TDIU on an extraschedular basis, the Board may submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  Significantly, the Board is not authorized to award a TDIU rating on extraschedular basis in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); VAOPGCPREC 6-96 (Aug. 16, 1996).  Therefore, as noted in the introduction, the Board remanded this aspect of the Veteran's claim in February 2011 for referral to the appropriate department officials for extraschedular consideration.

In July 2011, the Appeals Management Center (AMC) referred the case to the Director of Compensation Service pursuant to the Board's February 2011 remand.  In August 2011, the Director of Compensation Service reviewed the case and noted an accurate background.  It was noted that the Veteran was receiving Social Security Administration (SSA) payments, but that the SSA benefits were on account of age rather than disability.  The Director noted that the Veteran had indicated that he had not worked for many years and last worked in construction.  It was noted that the Veteran reported that his hearing loss put him in danger at work.  The Director reviewed previous VA audiological examinations and determined that they did not contain evidence showing that the Veteran's hearing loss prevented him from working.  The Director found that, while the evidence clearly demonstrates that the Veteran would have difficulty performing many work related functions requiring good hearing and interaction with others due to his severe hearing loss, the level of hearing loss does not meet the criteria for an evaluation in excess of 50 percent and the evidence does not demonstrate that the Veteran is unemployable in all work settings due to his hearing loss.  The Director concluded that entitlement to individual unemployability on an extraschedular bases was not established.

The record also reflects that the Veteran has less than a high school education, with approximately six years of civilian education noted on his DD-214.  In this regard, the Board notes that, at his September 2010 Board hearing, the Veteran testified that he never graduated from high school.  Following his schooling, the Veteran served in the Army from August 1955 to July 1957, and thereafter, he did construction work for a petroleum power company for approximately 25 years.  As noted above, the Veteran reported that he was laid off from his job at the petroleum power company, in part, because his hearing loss made it unsafe for him to continue working.  Moreover, the Veteran reported that, since he was laid off, he was unable to get another job, stating that he had not worked in a long time.

Additionally, in an undated letter that was received by VA in February 2006, Dr. Torres Martinez reported that the Veteran suffers from profound sensorineural hearing loss, which is continuous and progressive in nature.  Moreover, Dr. Martinez reported that the Veteran's hearing loss was irreversible.  Dr. Martinez provided the opinion that the Veteran was unable to work, but he attributed this primarily to the Veteran's dizziness and imbalance.  In an August 2005 letter, Dr. Martinez stated that the Veteran's severe hearing loss was complicated by his vestibular disorder.

During treatment in September 2010, Dr. Mark T. McDowall reported that the Veteran presented with very significant sensorineural hearing loss, and as such, should not be employed in a position in which he was exposed to noise levels exceeding 85 decibels.  Moreover, Dr. McDowall reported that, due to the Veteran's hearing handicap, he should not be employed in a position that required excellent communication skills.  In this regard, the Board notes that, at April 2004 and May 2004 VA examinations, the Veteran reported that, while working in construction, he was exposed to significant occupational noise from heavy equipment.   

In consideration of the evidence of record, the Board finds Dr. McDowall's opinion that the Veteran should not be employed in a position in which he is exposed to loud noise and/or which requires excellent communication skills (i.e., construction) to be probative to the issue on appeal and it is persuasive as it finds support in the record.  Although the opinion is dated after March 22, 2005, the Veteran's hearing loss has regularly been described as severe or profound for many years as supported by objective audiometric testing.  Thus, Dr. McDowall's opinion accurately describes the Veteran's situation even prior to March 22, 2005.

In light of the evidence, the Board disagrees with the Director that the Veteran is not unemployable in all work settings due to his hearing loss.  The Veteran's lack of formal education of even less than a high school education in and of itself limits his vocational opportunities.  He found a long-term career in the field of construction that apparently was not limited by his educational background.  However, on account of his bilateral hearing loss (even when not considering the effects of his right peripheral vestibular hypofunction), construction is not a viable field because of the potential exposure to loud noise and the requirement of excellent communication skills.  Additionally, because the Veteran essentially worked in one occupational field in his lifetime, he would likely be prohibited from learning the skills necessary to succeed in another field on account of his decreased communication skills.  Moreover, the Veteran would not likely be able to perform even relatively simple jobs, such as answering telephones or driving a truck, due to the fact that he should not be employed in a position in which he was exposed to loud noise and/or which required excellent communication skills.  

At the least, the Board finds that reasonable doubt exists as to whether the Veteran was unable to secure and follow substantially gainful employment as a result of his service-connected bilateral hearing loss prior to March 22, 2005.  Additionally, although the Board is prohibited from awarding a TDIU on an extraschedular basis in the first instance, the regulations and caselaw do not show that the Board is prohibited from doing so in the second instance after the appropriate department officials have considered the claim, as is the case here.  Accordingly, applying the benefit of the doubt doctrine, the Board concludes that the Veteran is entitled to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) prior to March 22, 2005.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to TDIU is granted prior to March 22, 2005, subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


